 In the Matter Of/JOHN G. BARNARD, A SOLE OWNERSHIP, DOING BUSINESS.UNDER THE FIRM AND STYLE NAME OF MODERN WELDING COMPANYandINTERNATIONAL UNION, UNITED AUTOMOBILE WORKERS OF AMERICA,,AFFILIATED ,WITH THE A. F. OF L.Case No. C-2'/07.Decided February 6,19k3Jurisdiction:buoy manufacturing industry.Unfair LaborPracticesInterference, Restraint, and Coercion:anti-union statements ; threat of closingplant before permitting a union "to come in" ; threat of discharge because ofunion activities; surveillance of union meetings ; interrogation as to union-membership; requiring applicants for employment to state their, union affilia-tion on application blank.'Discrimination:discharge of four employees because of union membership andactivities.Remedial Orders:cease and desist unfair labor practices; cease engaging insurveillance ; reinstate with back pay discriminatorily discharged employees.Mr. Benjamin E. Cook,for the Board.Mr. Thomas E. Sandidge,of Owensboro, Ky., for the respondent.Mr. Irvin Ralph,of Owensboro, Ky., for the Union.Mr. Gerard J. Mamack,of counsel to the Board.DECISIONANDORDER,STATEMENT OF THE CASEUpon amended charges duly filed by International Union, UnitedAutomobile Workers of America, affiliated'with the A. F. of L., hereincalled the Union, the National- Labor Relations Board, herein calledthe Board, by the Regional Director for the Eleventh Region (In-dianapolis, Indiana), issued its complaint dated October 16, 1942,against John G. Barnard, a sole ownership, doing business under, thefirm and style name of Modern Welding Company, Owensboro, Ken-tucky, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and (3) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, herein called47 N. L R. B , No. 43.348 MODERN WELDING COMPANY349'the Act.Copies of the complaint accompanied by notice of hearing,were duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint allegedin substance, that the respondent : (1) on August 11, 1942, dischargedWilliam Felker and Berry Paul Copeland, and on August 13, 1942,discharged Paul Hurm and Otis Sacra, because of their union mem-bership and activities; and (2) by the foregoing acts, and by (a)threatening to, close down the plant, (b) requesting an employee tobreak up the Union, (c) seeking detailed information concerningunion membership, (d)-surveillance of a union meeting, (e) threat-ening to dispose of overtime and bonus if the Union carne into theplant, and (f) stating that respondent had never seen men benefitfrom a union, interfered' with, restrained, and coerced his employeesin the' exercise of the rights guaranteed in Section 7 of the Act.Onor about October 27, 1942, the respondent filed an answer admittingthe allegations of the complaint covering his business, but denyingthat he was engaging in or had engaged in the unfair labor practicesalleged.Pursuant to notice, a hearing was held at Owensboro, Kentucky,on October 29 and 30, 1942, before Samuel H. Jaffee, the Trial Examiner duly designated, by the Chief Trial Examiner.The Board,the respondent, and the Union were represented and, participated inthe hearing.' Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.At the close of the hearing, a motion toconform the pleadings to the proof was granted without objection.Rulings were made by the Trial Examiner on various other motionsand on objections to the admission of evidence during the courseof, the hearing.The Board has reviewed the rulings and finds thatno prejudicial errors were committed.The rulings of the TrialExaminer are hereby affirmed.On November 7, 1942, the Trial Examiner filed his IntermediateReport; copies of which were duly sertzed upon the parties, in which hefound that the respondent had engaged in and was engaging inunfair labor practices within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of'the Act, and recommended that the re-spondent cease and desist therefrom and take certain affirmativeaction, including reinstatement with back pay, deemed necessary toeffectuate the policies of the Act.No exceptions were filed and norequest for oral argument was received. J350DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT'John G. Barnard is, and has been since 1933, engaged in the manu-facture and sale of buoys, under'the trade name and style of ModernWelding Company. In connection therewith, the respondent ownsand operates a steel plant, where the main office is located, and a jobrepair plant, both at Owensboro, Kentucky.2During the 12-monthperiod preceding the date of the hearing, the respondent purchasedra`'v.,materials valued in excess of $50,000, of which approximately90 percent was shipped to the respondent from points outside theState of Kentucky.During this period, the respondent manufacturedfinished products valued in excess of $75,000, of which approximately90 percent, was loaded on railroad cars at the steel plant siding forthe United States Navy, and approximately I. percent was shippeddirectly by the respondent to points outside the State of, Kentucky.The respondent concedes that he is engaged in commerce within themeaning of the Act.H. THE ORGANIZATION INVOLVEDInternational Union, United Automobile Workers of America, isadmitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Chronology of eventsIn the early part of August 1942 some of respondent's employees,3who had previously been unorganized, consulted with a union,organ-izer.Thereafter, on August 7, 8, and 11,, meetings were held at theUnion's headquarters in the Rudd Hotel at Owensboro, and severalemployees joined the union.The meeting of August 11 was attendedby between 20 and 30 employees.The record indicates that duringthis period the employees engaged in considerable discussion in theplant concerning,the Union.Employees William F. Felker, Berry Paul Copeland, Paul Hurm,and Otis Sacra, whose discharges 'are hereinafter discussed, wereamong the first ' employees to join the Union ; Felker— and Copeland'The findings in this section are based principally upon a stipulation in the record.'The respondent employs approximately 80 persons,exclusive of supervisory and officeemployees, only 4 of whom are employed at the job repair plant.The record does not reveal the identity of these employees. MODERN WELDING COMPANY351joining on August 8 and Hurm and Sacra on August 11.Undisputedtestimony shows that all four employees, for a week or more prior totheir joining, had prominently engaged in union discussions and hadsolicited several employees to join the Union.Felker testified that on the afternoon of August 11, he had a15-minute conversation with Foreman Vernon Iglehart'at the plant,during the course of which he asked Iglehart to join the Uniori.Ac-cording to Felker, Iglehart answered, "That will get 'on fired." Igle-hart denied that he had had such a conversation with Felker. Inview of Iglehairt's participation in the anti-union conduct of the re-spondent and Iglehart's lack of candor as a witness, particularly inhis testimony concerning the discharges of Hurm and Sacra, as setforth more fully hereinafter, we de not credit his denial.4We find,as did the Trial Examiner, that Iglehart threatened to dischargeFelker because of his union activity.Employee Robert W., Chapman, a member of the Union, gave t,Ifollowing undisputed testimony concerning a conversation he hadwith the respondent, John G. Barnard, in the plant, on or aboutAugust 13 or 14:A. He [Barnard] came up to me and said, "Chapman, howabout this union?" I said, "Pete [Barnard] . . . I don't under-stand just what you mean by that?"He said, "I would like to know about how many men belongto the union."He says, "I have no way of ' knowing, and Iwonder if the majority,of them do . . . I am 100 percent for theunion because it will save me about $2,100 a month if I can geta contract like they have at the Southern Tank, which is a unionshop.I have secured a copy of the contract from the SouthernTank, and they are paying their cutters 40 cents an hour and Iam paying -mine, 60, but I don't think it would be better for themen to take that extra money away from them.We are alwaysgood to our old men and give them the breaks . . . It'does notmake much difference to me whether I go ahead or not. %I havethought of letting the plant go . . .."A boy came out when we were talking and he [Barnard] said,"There is a boy I have just loaned $5 to. I don't know the boy;he is a new man. If we had a union, I would tell him to godown to his business agent and get that $5. It is things like thatI don't have to do, but I do it to accommodate the,men."He [Barnard] said, I have worked hard all my life; I haveworked on jobs that are union and jobs that are not union, and Iwent on a strike once."He told me the place, but I forgot... .IThe Trial Examiner found Iglehart to be an "unimpressive" witness, and his testimony"incredible" particularly as related to the I3urm and Sacra incident. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat they struck for a long time, that he was making 90 cents anhour when they went on the strike, and went backat 90 cents anhour, and didn't know whether we would receive any benefitsfrom the union or not.Although Barnard was present throughout the hearing, he did nottestify.It is a, conceded fact that it was and is the respondent's cus-tom to require applicants for employment to state on the respondent'semployment application blanks their union affiliations. It is thus ob-vious that the attitude of the respondent towards the union activities.and membership of his employees is not that of indifference.Underthe circumstances herein, we find, as did the TrialExaminer,that thispractice constitutes an unfair labor practice.'We find further, as didthe Trial Examiner, that Barnard made the statements substantiallyas testified to by Chapman, and that by such statements the respondent'interfered in the employees' rights to self-organization.Logan Alexander was one of the respondent's oldest employees inpoint of service.According to Alexander, who was not a member ofthe Union, the following incident occurred on August 11.KennethGillians, plant superintendent, approached Alexander while at work:and asked him whether he wanted to do the "Company a favor," 6 bytaking employees Paul Hurm and Otis Sacra out and getting themdrunk.According to Alexander, Gillians explained that this was theonly way he could discharge Hurm and Sacra, but Gillians did not:state his reason for desiring to discharge these employees.Alexanderagreed to undertake the scheme.Accordingly, during the next after-noon, Gillians gave Alexander $3 7 to buy the liquor and directed himto leave his work."That night Alexander accompanied Hurm andSacra into various drinking places, purchased liquor for them, and,when they were "pretty well lit," telephoned Gillians to inform himwhere they were.Alexander, who admittedly also became intoxicated,then went home.Alexander was paid regular wages for the time hewas thus off work.Gillians admitted that he had made the above-describedarrange-ments with Alexander.He testified that upon receiving a telephone6SeeMatter of Dannen Grain&Milling Co. v. N.L. R. B.;130 F. (2d) 321(C. C. A. 8),.enf'g as mod.Matter of Dannen Grain & Milling CompanyandFlour, Cereal,Feed Mill &Grain ElevatorWorkers,Federal Union #21008,affiliated with the American Federation ofLabor,30 N. L. R.B. 888;Matter of N. L. R. B.v.Cities ServiceOil Co., 129 F.(2d) 933(C. C. A. 2),enf'gMatter of Cities Service Oil CompanyandNational Maritime Union ofAmerica,32 N. L. R. B. 1020.8 Gillians testified that he"didn't. think"he referred to the company but "may have" ;that the scheme was his own idea ; and that he selected Alexander to effectuate it becauseAlexanderwas his "personal friend," and not because Alexander was one of the respondent'soldest employees.Gillians testified that the$3 came from his "own pocket"and that the respondent didnot reimburse him for the expenditure.8Alexander was working the 4 p. m. to midnight shift at this time. MODERN WELDINGCOMPANY353call 9 he went to the plant where he called Foreman Iglehart, who wasthen on duty, to go with him as a witness, and that they then proceededin Gillians' automobile to a certain place in Owensboro.According toGillians,Hurm and Sacra came out of "some little joint, staggeringdrunk" and passed within 3 feet of Gillians' automobile. Iglehartsubstantially corroborated the above testimony of Gillians.He furthertestified, however, that Gillians had not explained.to him why he, witha witness, desired to observe Hurm and Sacra drunk, or that he hadfurnished Alexander with the money to get them drunk. Further-more,Iglehart testified that he did not question Gillians concerningthe situation 10Iglehart was absent from work for about 35minutes.Gillians testified that he discharged Hurm and Sacra at the plant onAugust 13 for "drunkenness." 11Hurm and Sacra testified that theirdischarges on the morning of August 13 were effected in the followingmanner : Gillians informed them, in the presence of Barnard, that theywere discharged,for misconduct.Sacra asked Gillians what the mis-conduct vas.Gillians replied that he wanted no argument and walkedaway from them. Sacra then told Barnard that he knew they weredischarged because of their union membership.Barnard denied thisand stated that he was 100 percent for the Union because it wouldeliminate double time on Sundays and thereby save him money.12 Gil-lians did not deny the foregoing testimony of Hurm and Sacra, and, asstated above, Barnard did not testify.We credit the testimony ofHurm and Sacra.Irving Ralph, a union organizer, testified that during the meetingof August 11 he saw Gillians and two unidentified men in an auto-mobile across the street from Rudd Hotel, in which the Union has' itsheadquarters.The headquarters of the Union consists of rooms belowthe street level, with windows above the street, and is plainly marked assuch by a sign of substantial size f-acing the street.There is an entrancefrom the street, used exclusively by persons going into the Union'sheadquarters.Gillians did not specifically deny that he was outsidethe hotel at this time, testifying only that he could not recall ever9 Although admitting that he had arranged with Alexander to telephone him when Hurmand Sacra became drunk and that he was expecting the call,Gillians irreconcilably main-tained at the hearing that he did not recognize the voice of the person who telephoned him,and that he did not think it was Alexander.to Iglehart's purported lack of interest in and knowledge of the situation in which heparticipated was found by the Trial Examiner to be incredible.We agree with the TrialExaminer_iiAn instance of the incredible lengths to which Gillians went in his testimony, is hisstatement that although he expected Alexander,his "personal friend," to Join Sacra andIIurm in the dunking party,for the cost of which he(Gillians)had furnished the money,he would have discharged Alexander that night had lie caught him drunk. And when con-fronted later in the hearing with Alexander's testimony that he was in fact drunk, whichtestimony Gillians said he believed, he testified in substance that he would take up withBarnard the question of discharging AlexanderTo say that Gillians, not only here butin other instances, trifled with the truth is, as the Trial Examiner found, an understatement.2Note the-similarity between this statement and Barnard's statements to Chapman.613024-43-vol. 47-23i 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDhaving parked his automobile at any time in the early part of Augustopposite the Rudd Hotel. In view of all the evidence, and particularlyGillians' conversation with Mr. and Mrs. Lonnie Chamberlain laterthe same evening, as hereinafter set forth, we do not credit thisdenial.We find, as did the Trial Examiner, that Gillians was in his automobileparked outside the Rudd Hotel during the union meeting of August 11.The union meeting of August 11 terminated at about 7 o'clock.Shortly thereafter, Lonnie Chamberlain, an employee of the respond-ent, and his wife saw Copeland and Felker sitting on a bench in frontof the court house.The testimony of Chamberlain and his wife as towhat occurred, as set forth below, is undisputed and in substantial' ac-cord with the testimony of Copeland and Felker. The latter two askedChamberlain why he had not attended the unionmeeting earlier inthe evening.Chamberlain replied that he did not desire to attend themeeting.Thereupon, Mrs. Chamberlain told Copeland and Felker,that they should be ashamed of themselves for joining the Union, and.that they should be discharged.In the meantime, Gillians, with his wife and children, had parkedhis automobile at the nearby curb, and Chamberlain went over to speakto them. Copeland and Felker then told Mrs. Chamberlain that theywere going to get some whiskey and left her. She joined her husbandat Gillians' automobile, and told Gillians that Copeland and Felkerhad requested her husband to join the Union. She asked Gillianswhether there would be a union at the respondent's plant.Gilliansreplied that if the men wanted a union they could have it, but that therespondent did not like the "sneaking" way in which the organizingwas being done behind his back. Gillians further informed the Cham-berlains that the respondent had had an employee at the unionmeetingwho reported what went on and who was there, but cautioned theChamberlains against revealing this.13After a lapse of 15 or 20 minutes, and while the Chamberlains andthe Gillians were still engaged in conversation, Copeland and Felkerreturned and sat on the bench they had originally occupied. Gillianscalled Felker to the automobile and inquired why Felker was out onthe street when he was supposed to be home sick.1-4 Felker told Gil-li ans that he had gone to a doctor and had obtained some pills whichhe had taken.Gillians asked whether the doctor had given him thewhiskey.Felker replied that he had bought the whiskey.Gilliansthereupon told Felker that he knew the respondent's rules concerningdrinking and that he should come in for his check on the following"When asked whether he had made such statements to the Chamberlains,Gillians atfirst testified, "not that I know of; no, sir."He later testified that he knew nothing of theunion meeting and that he did not have a man there.14Felker had reported for work that afternoon on the 4 p. in. to midnight shift, but hadleft the plant early with Foreman Iglehart's permission because he had a cold.Iglehartadmitted that he had given Felker permission to leave the plant because of the cold. MODERN WELDING COMPANY355morning.Felker asked whether this applied to Copeland too, andGillians replied that if Copeland had been drinking, it did. Copelandhad not come near Gillians during the conversation and had no partin it.On the following morning Copeland and Felker were dis-charged.We find, as did the Trial Examiner, that the events leadingto the discharges of Copeland and Felker occurred substantially asrelated above.Frank Ray, who had been employed by the respondent for only afew weeks, attended the August 11 meeting.He was the only employeepresent who'did not join the Union, although he had earlier said thathe intended to do so.After the meeting concluded, according to thetestimony of Chapman, Felker, and Sacra, Ray told the three em-ployees, in substance, that Mrs. Barnard, wife of the respondent andbookkeeper at the job plant, had called him "on the carpet" earlierthat day, told him that the respondent did not want a union, that therespondent would close the plant before he would permit a union tocome in, and asked Ray to "break it [the Union] up." Ray told theseemployees that the Barnards had given him much business when hewas selling automobiles, that he did not want to create any friction,and that he did not think it would be fair to Mrs. Barnard for himto join under the circumstances.Ray testified, on the other hand, thatwhile he had gone to Mrs. Barnard,15 Mrs. Barnard had said that shedid not care whether the men joined the Union or not, and that he hadso reported to Sacra, adding that he had received much business fromher in the past and did not want to do anything that would affect thesituation.The incredibility of Ray's testimony is established by thefact that he failed to join the Union as he intended, although accord-ing to his testimony Mrs. Barnard had said that the respondent hadno objection to his doing so.Upon the entire record, we find, as didthe Trial Examiner, that Ray made the statements attributed to himby Chapman, Felker, and Sacra, substantially as the latter threetestified.-We also find, as did the Trial Examiner, that Mrs. Barnard, in fact,made the statements attributed to her by Ray, for: (1) Ray wouldhardly have refused to join the Union after his early interest in itunless Mrs. Barnard had made such statements to him; (2) Mrs. Bar-nard's statements are consonant with statements made by her husband,the defendant, to Chapman, as previously found, and with the clearlyestablished anti-union conduct of the respondent; and (3) Mrs. Bar-nard, like her husband, although present at the hearing, failed totestify."When asked whether he thought it necessary to get Mrs.Bernard's permission to go tothe union meeting,,Ray testified that he did if he iptended to take an active part in organ-izing it."I would feel like that under any employer,"he added. 356DECISIONSOF NATIONALLABOR RELATIONS BOARDB. Conclusions as to the unfair labor practicesThe respondent contends that Copeland, Felker, Hurm, and Sacrawere discharged because they had violated a company rule againstexcessive drinking.Aside from the validity of any such defense asto the two employees whom the respondent connived to intoxicate,the evidence is overwhelming that no rule governing the conduct ofemployees outside of working hours existed. It was concededly neverposted on the company's bulletin board, and several employees testi-fied that they had never heard of it.Gillians' testimony that he hadtold all the employees dozens of times about it is entirely unsupported,and is not credited.Two men, according to Gillians, had been dis-charged earlier iri 1942 for drunkenness, but the evidence establishesthat these men had been drinking on the job.Nor can this theory ofthe respondent be sustained by any possible antipathy to the drink-ing of liquor, since Gillians admitted that he drank, and likewiseadmitted that some time before the respondent had given a barbecuein the plant for the employees at which Barnard furnished a smallamount of liquor. In addition, Alexander was not discharged, al-though admittedly he too was intoxicated on August 12.Gilliansfurther admitted that although he had heard of another employeehaving been arrested and fined for intoxication,16 he had made noinquiry and had done nothing about it.Finally, it is not shown,nor does the respondent contend, that the particular drinking forwhich these four employees were allegedly discharged, in any wayaffected their work for the respondent.As to Copeland and Felker, at least, there was not even any show-ing that they had engaged in "excessive" drinking on the night ofAugust 11, nor did Gillians contend that they had. Indeed, the con-trary was shown.Chamberlain testified that they were not intoxi-cated.The worst that Gillians could say was that he "could smellliquor on Felker's breath."As to Copeland, Gillians admitted hewas not even close enough to talk to Copeland and that he did notactually know that Copeland had bPQn drinking.Gillians then at-tempted to explain Copeland's discharge by asserting that the fact -that Copeland came in for his check the next morning was an "ad-mission on his part," presumably of drinking liquor, and that therebyCopeland "discharged himself."However, the record shows, andGillians admitted, that when Copeland and Felker reported for workat the regular time on the morning of August 12, they found theirtime cards out of the time rack and their checks already prepared.In other words, their discharges had already been consummated.ieWilbur Fenwick.After first denying that he had heard of Fenwick's intoxication andarrest,Gillians,as is typical of his whole testimony,contradicted himself by admitting thathe had heard of it. MODERN WELDING COMPANY357'We find, as did the Trial Examiner, that the drinking of liquor onthe night of August 11 was not the motivating cause of Copeland'sand Felker's discharges.As to Hurm and- Sacra, Gillians advanced a number of inconsistentreasons for resorting to trickery in order to discharge them.At onepoint he testified that he wanted to get rid of them because of generalinefficiency, and again contradicted himself by testifying that "theyhad done fairly good work on the job when they were there . . .They were laborers; and there is not much to do in the Tabor line thatcould be improper."At another point he testified that they wereirregular in attendance, but this charge was not substantiated by anyother evidence.When asked whether he could not have dischargedthem for the above reasons without resorting to getting them drunkhe said, "I hate to come right out and fire a man without some awfullygood excuse," thus naively implying that no "awfully good cause"had existed for their discharges.We find, as did the TrialExaminer,that the alleged inefficiency and irregular attendance was not themotivating cause of Hurm's and Sacra's discharges.It is quite obvious that the'respondent had an ulterior, reason fordischarging Copeland, Felker, Hurm, and Sacra.The most significant fact in the entire record is the prominence of these four employeesin the incipient organizational efforts of the Union at the time of theirdischarges.That the respondent was well aware of and opposed tothese activities is amply supported by the findings above set forth. Itshould be particularly noted that the discharges of Copeland andFelker occurred shortly after the meeting of August 11, and almostimmediately after Mrs. Chamberlain had told Gillians of their effortsto induce Chamberlain to join the Union.An incident which occurredlater in August is also revealing.Felker testified that he met Barnardon the street and told Barnard that he was looking for work. Barn-ard replied that Felker should see Gillians, and that if Gillians wantedto give him "another chance" it was all right with Barnard. Subse-quently, according to Felker, whose testimony is undenie'd on thispoint, Felker saw Gillians, who stated, "them guys tried to pull some-thing overon me.I knew who were joining the -union;That is allright, but they were trying to pull something over on us, behind ourback." 17Gillians then told Felker he would give him another chancein about 20 days, but he never did.We find, as did the Trial Examiner,that Gillians made the statement attributed to him by Felker, as setforth above.In view of the clearly established anti-union attitude of the respond-ent, Iglehart's threat to discharge Felker; the fact that the dischargesi7The similarity of this statement to the statement Gillians,made to the Chamberlains,as above found,should be noted. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere unprecedented and unwarranted, and the significant timing ofthe discharges, we find, as did the Trial Examiner, that the respondentdischarged Copeland, Felker, Hurm, and Sacra because of their unionmembership and activities.Under the well-defined pattern of anti-union conduct of the respond-ent, as set forth above, we ascribe Gillians' presence outside the unionheadquarters during the August 11 meeting to more than mere chance,and find, as did the Trial Examiner, that it was for the purpose ofobserving the union activity of the employees.Furthermore, whetheror not the respondent in fact had an observer at the meeting, as Gil-lians informed the Chamberlains, it is apparent that such a statementof company action by a person in Gillians' position would act as arestraining influence on the employees' concerted activity.We find, as did the Trial Examiner, that the respondent by dis-charging Copeland, Felker, Hurm, and Sacra discriminated in regardto their hire and tenure of employment, thereby discouraging member-ship in the Union, and that by discharging these employees, and by thethreats, warnings, anti-union statements, surveillance, and other actsas found above, the respondent interfered with, restrained, and co-erced its employees in the exercise of the rights guaranteed in Section7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III. above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order him to cease and desist from such practices,including surveillance of union activities, and to take certain affirmativeaction which we deem necessary to effectuate the policies of the Act.We have found that the respondent has discriminated in regard tothe hire and tenure of employment of William Felker, Berry PaulCopeland, Paul Hurm, and Otis Sacra.We shall, therefore, orderthe respondent to offer Felker, Copeland, Hurm, and Sacra immediateand full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or other rights andprivileges.We shall also order that the respondent make Felker,Copeland, Hurm, and Sacra whole for any loss of pay they may havesuffered by reason of the respondent's discrimination against them, MODERN WELDING COMPANY359by payment to each of them of a sum of money equal to the amountthat each normally would have earned as wages from August 11, 1942,as to Felker and Copeland, and from August 13, 1942, as to Hurmand Sacra, to the date of the offer of reinstatement, less his net earn-ings 1s during such period 19Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAw1.International Union, United AutomobileWorkers of America,affiliated with the American Federation of Labor, is a labor organiza-tion, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of William Felker, Barry Paul Copeland, Paul Hurm, andOtis Sacra, thereby discouraging membership in International Union,United Automobile Workers of America, affiliated with the American.Federation of Labor, the respondent,has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (3) of theAct.°3.By interfering with,' restraining, and coercing his employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the, basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, John G. Barnard, doing business under the firm and stylename of Modern Welding Company, Owensboro, Kentucky, and hisagents, successors, and assigns, shall :1.Cease and desist from :(a)Discouragingmembership in International Union, UnitedAutomobile Workers of America, affiliated with the American Federa-'eBy "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for the discrimina-tion and the consequent necessity of his seeking employment elsewhere.SeeMatter ofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union, Local2590, 8 N. L. R. B 440.19The fact that Copeland had said to the Chamberlains that he was going to Detroitwhen he became 18 years of age in October 1942, does not justify any modification of theorder as to him0 360DECISIONS OF NATIONAL LABOR RELATIONS BOARD0tion of Labor, or in any other labor organization of his employees, bydiscriminating in regard to the hire or tenure of employment or anyterm or condition of employment'of his employees;(b)Engaging in surveillance of the union activities of hisemployees;(c) In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining and other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to William Felker, Berry Paul Copeland, Paul Hurm,and Otis Sacra immediate and full reinstatement to their former orsubstantially equivalent positions without prejudice to their seniorityor other rights and privileges;(b)Hurm, and Otis Sacra, for any loss of pay they have suffered by reasonof the respondent's discrimination against them, by payment to eachof a sum of money equivalent to that which he normally would haveearned as wages from the date of his discharge, as found herein, tothe date of the respondent's offer of reinstatement, less his net earningsduring said period;(c)Post immediately in conspicuous places in his plants at Owens-boro, Kentucky, and maintain for a period of at least sixty (60) con-secutive days from the date of posting, notices to his employees stating :(1) that the respondent will not engage in the conduct from which heis ordered to cease and desist in paragraphs 1 (a), (b), and (c) of thisOrder; (2)' that the respondent will take the affirmative' action setforth in paragraphs 2 (a) and (b) of this Order; and (3) that therespondent's employees are free to become or remain members of In-ternational Union, United Automobile Workers of America, affiliatedwith the American Federation of Labor, or of any other labor organ-ization, and that the respondent will "not discriminate against anyemployee because of membership in or activity on behalf of thatorganization or any other organization;(d)Notify the Regional Director for the Eleventh Region 'inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.